DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because it has a legal Phraseology on line 3 “comprises”. Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
In par [0014] convertible compartment is referred by 12d and 12b.  Appropriate correction is required.
On Paragraph [0004], line 2, states a convertible compartment comprising a first heating element, a first evaporator, and a first fan disposed therein.
However, Paragraph [0018] line 4-5, states the convertible compartment 12b may comprise a second fan 50b disposed proximate to the second evaporator 22b.
These two paragraphs contradict each other. This discrepancy would leave the reader confused as to what the convertible compartment comprises. 
For the purpose of examination and to make components naming more consistent, the examiner made the following adjustments regarding the naming of the essential structures.
The convertible compartment comprises the first evaporator(22b), first fan(50b) and the first heater element(52b).
In the same way, the freezing compartment comprises second (freezer)evaporator(22c), the second fan(50c) and the second heating 
Refrigeration compartment comprises, third evaporator (22a) and third fan(50a)
 Compartments referred as follows:
The First compartment= convertible compartment
The second compartment= freezer compartment 
The third compartment= refrigeration compartment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the convertible compartment" in claim 8, line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to what the convertible compartment is referring to. For the purpose of examination examiner presumes that the convertible compartment is same as the first compartment.
Claim 9 and 10 are also rejected as being dependent of rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Avhale, Amit A. (US-20180347885) in view of Hamel, Timothy Allen (US 8074469) and further in view of Choi Han-Sol (EP-3018436).
Regarding Claim 1, Avhale teaches a refrigerating appliance (abstract line 1, a refrigerating appliance) comprising: 
a plurality of storage compartments (figure 8) a first compartment (58) comprising a first evaporator (56) configured to absorb heat energy; 

a controller (processor, 80) configured to: control a cooling routine for the first compartment (58) wherein the controller controls a flow of a thermal exchange media to the first evaporator (56); (“the multi-directional outlet valve 28 is typically operated by a processor 80 so that the charged media 22 is delivered to the appropriate evaporator of the plurality of evaporators for performing a particular cooling mode of the appliance 10” see paragraph [0021], line 1-5); 
Controller receive an indication of a temperature setting comprising a setpoint; identify a temperature of the first compartment in response to the temperature signal (Par. [0024] line 5-12, “Temperature sensors 122 within each of the freezer, pantry and refrigerator compartments are adapted to monitor an actual temperature therein and deliver this data to a processor 80. The processor 80 can then compare the actual temperature within the compartment that is measured by the temperature sensor against the desired temperature set by a user”). 
Avhale teaches the invention as described above but fails to teach
the first heating element is disposed in the first compartment 
the controller controls a heating routine in response to the setpoint being greater than the temperature of the first compartment
the controller is configured to activate the first interval (activate the first heating element) and the second interval (deactivate the first heating element) over alternating time periods until the temperature of the first 
In regards to I, the first heating element; Hamel, teaches a first heating element disposed in a first compartment (Col 2, line 8-9, a heater disposed in the multifunctional compartment).
In regards to II; Choi, teaches controlling a heating routine in response to the setpoint being greater than the temperature of the first compartment (Par. [0025] line 6-8, “controller controlling the defrosting heater until a temperature in the vicinity of the evaporator arrives at a predetermined temperature.”) It is known in the art that set points are determined by a user to increase or decrease the temperature of a compartment as needed. And these set points have their corresponding target temperature with few degrees offset temperature depending on the compartment size, load and kind of application.
In regards to III, heating routine, Choi, further teaches the controller is configured to activate the first interval (activate the first heating element) and the second interval (deactivate the first heating element) over alternating time periods until the temperature of the first compartment is greater than or equal to a target temperature associated with the setpoint (“the controller is arranged to control the defrosting heater to have at least one heating period in which the defrosting heater is operated for a predetermined heating time and at least one idle period in which the defrosting heater is stopped for a predetermined idle time until the defrosting is completed”, see claim 4 of Choi).
It is known in the art that for frost to be defrosted (phase change from solid to liquid) in a refrigeration compartment, the temperature of the frost compartment should be greater 
Based on Hamel’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avhale by introducing the heating element of Hamel in to Avhale and substituting the pantry compartment with a multifunctional compartment of Hamel in order to have a refrigeration compartment, a multifactional compartment with a heater and freezer compartment as taught by Hamel (see Col 2 line 4-9). 
Based on Choi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Avhale/Hamel by applying the teaching of Choi in to Avhale/Hamel i.e. controller being configured to control heating routine by activating the heating element in the first time interval and deactivating the heater in the second interval over alternating time periods so that temperature of the compartment is greater than the associated set point  (predetermined) temperature and remove frost(see Par.0014 of Choi). 
Regarding claim 2, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 1, as set forth above, further comprising:
 a fan (fan 130 of Avhale) disposed in the first compartment (58 compartment of Avhale).
Regarding claim 3, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 1, as set forth above, but does not teach the controller is 
However, Choi teaches the controller is configured to control the fan in coordination with the first interval thereby activating the first heating element (the controller controls the defrosting heater at the time of the defrosting operation on Par. [0088] line 1-2) and the fan during overlapping temporal periods (the controller, operate the circulation fan for the purpose of convection hot air at the time of the defrosting operation when the driving start command is input, again taught by Choi on Par. [0089] line1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce teachings of Choi in to Avhale as modified, in order to configure the processor/controller of Avhale as modified, to activate the fan and the hater/heating element during overlapping temporal period as taught by Choi for the purpose of convection of hot air at the time of the defrosting operation, see  Paragraph [0088-0089] of Choi.
Regarding claim 4, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 1, as set forth above, but does not disclose the target temperature is greater than the set point. 
However, Choi teaches the target temperature is greater than the setpoint (on Par. [0126-0129], When the temperature in the vicinity of the evaporator rises by the operation of the defrosting heater to arrive at a predetermined temperature of 0°C at which the phase change of the frost formed on the evaporator, the control signal is set to a low state to stop the operation of the defrosting heater. When the (10°C) at which the defrosting is completed.
It is asserted that the set point temperature is equivalent to the predetermined temperature of 0°C at which the phase change of frost formed and target temperature is equivalent to the second predetermined temperature at which defrost completed, 10°C.It would have been obvious for an ordinary skilled person in the art that the target temperature 10°C is greater than the set point temperature, 0°C as taught by Choi on paragraph [0126-0129].
Regarding claim 5, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 1, as set forth above, but does not disclose the first time of the first interval is less than a second time of the second interval.
However, Choi, teaches the first time of the first interval (activating heater S620) is less than a second time of the second interval (idle or Deactivating heater S640). On Par. [0067], it takes a significant time for radiant heat generated in the defrosting heater to be transferred by convection to the entire frost. Also, see figure 7 of Choi, the first interval is shorter than the second interval.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce teachings of Choi i.e. first interval is shorter than the second interval, in to Avhale as modified, in order to improve energy efficiency at the time of the defrosting operation and food storing performance of the refrigerator as taught by Choi on paragraph [0150].  
Regarding claim 6, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 5, as set forth above, but does not explicitly teach the first time is at least 20% shorter than the second time. 
Choi does, however, disclose the first time is shorter than the second time. One skilled in the art would know that making the first time (heater on time) shorter than the second time (idle/heater off time) would give a compartment more time to absorb the heat dissipated by the heater in to the compartment after the heater is off. Therefore, making the first time 20% shorter than the second time is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is heating the compartment. Therefore, since the general conditions of the claim, i.e. the first time is shorter than the second time, were disclosed in the prior art by Choi, it is not inventive to discover the optimum workable value of the time percentage as to how much short the first time would be in regards to the second time by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the optimal time percentage disclosed by Choi having the first time is 20% shorter than the second time. 
Regarding claim 7, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 5, as set forth above, but does not explicitly teach the first time is at least 40% shorter than the second time. 
Choi does, however, disclose the first time is shorter than the second time. One skilled in the art would know that making the first time (heater on time) shorter than the second time (idle/heater off time) would give a compartment more time to absorb the heat dissipated by the heater in to the compartment after the heater is off. Therefore, 
Regarding to claim 8, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 1, as set forth above, but does not disclose the controller is further configured to control the temperature a convertible compartment to a plurality of setpoints defining predetermined temperatures of the compartment.
However, Hamel discloses the controller is further configured to control the temperature a convertible compartment(Col 2 line 13-15, temperature sensor disposed in a convertible or multifunctional compartment for generating a temperature signal representing the temperature within the convertible/multifunctional compartment) to a plurality of setpoints defining predetermined temperatures of the compartment (this convertible or multifunctional compartment is adjustable between temperature modes that are equivalent to temperature set points). See abstract of Hamel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avhale, as modified, and introduce teachings of Hamel i.e. controller configured to control temperature of the Avhale, as modified, in order to make it capable of controlling temperature of the compartment in response to predetermined temperature points as taught by Hamel on Col 2 line 13-15.
Regarding claim 9, Avhale, as modified, teaches substantially all features of the refrigeration appliance of claim 1, as set forth above, but does not disclose:
controller is configured to control the heating routine to heat the first compartment to a target temperature associated with each of the plurality of setpoints
However, Choi teaches the controller is configured to control the heating routine to heat the first compartment to a target temperature (the controller being configured to activate the heater intermittently (on and off period) until the evaporator vicinity temperature reaches the predetermined temperature, in this case 10°C as taught by Choi on Par. [0126-0129]).It is known in the art that temperature set points are set by a user and they can set the temperature of a refrigeration compartment at different operation set points as needed. These pluralities set points have their own corresponding target temperature associated with each of them.
Therefore, it would have been obvious for an ordinary skilled person in the art to introduce teachings of Choi in to Avhale as modified in order for the controller to control the heating routine by activating the heating element as taught by Choi to the point in which the temperature of the compartment reaches a predetermined temperature point see paragraph [0126-0129] of Choi.

Regarding claim 10, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 9, as set forth above, but does not disclose each of the target temperature is greater than a corresponding one of the setpoint.
However, Choi teaches the target temperature(10°C) is greater than a corresponding one of the setpoint (0°C) as taught by Choi on Par. [00126-00129]).
Therefore, it would have been obvious for an ordinary skilled person in the art to introduce teachings of Choi in to Avhale as modified, in order to heat compartments up to the target temperature which is higher than the corresponding set point temperature or completely defrost a freezing compartment as taught by Choi on Par. [0126-0129].
Regarding claim 11, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 9, as set forth above, further comprising:
the first compartment is a convertible compartment (a multi-functional compartment/convertible compartment) as explained in claim 8 above but does not disclose the compartment is configured to be controlled to maintain the temperature between at least 10°C below a freezing point and at least 5°C above the freezing point.
However, Hamel teaches the compartment is configured to be controlled to maintain the temperature between at least 10°C below a freezing point and at least 5°C above the freezing point (Col 3 line 52-63 of Hamel, “the convertible compartment can be adapted to have a temperature range matching the one temperature range. The temperature range can be from approximately 35° F. to approximately 65° F. for the chiller mode, approximately -10° F. to approximately 10° F. for the freezer mode, approximately 10° F. to approximately 32° F. for the soft freeze mode, and approximately 33° F. to approximately 45° F. for the fresh food mode.”). Which means 
Therefore, it would have been obvious for an ordinary skilled person in the art to introduce teachings of Hamel in to Avhale as modified, in order to make the compartment adjustable between temperature modes selected from the group consisting of a fresh food temperature mode i.e. from 10⁰F(-23.3°C) to 65⁰F(18.3°C), as taught by Hamel on Col 3 line 52-63 and abstract.
Regarding claim 12, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 11, as set forth above, but does not disclose teach a convertible compartment is adjacent to a second compartment comprising a freezer compartment.
However, Hamel discloses a convertible compartment (convertible/multifunctional compartment) is adjacent to a second compartment comprising a freezer compartment (a refrigerator having a multifunctional compartment located between a top fresh food compartment and a bottom freezer compartment, on figure 1 of Hamel).
Therefore, it would have been obvious for an ordinary skilled in the art to incorporate teaching of Hamel i.e. convertible compartment being located adjacent a freezing compartment, in to Avhale in order to advantageously provide a compartment that “is adjustable between temperatures modes” (col 1, lines 59-60).
Regarding Claim 13, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 12, as set forth above, further comprising:

However, Choi teaches the freezer compartment comprising a second heating element (defrosting heater 120 of Choi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce a second heating element of Hamel in to freezing compartment of Avhale, in order to use the heater to defrost the vicinity of freezer evaporator as taught by Choi on Par. [0025].
Regarding claim 14, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 13, as set forth above, but does not teach the controller is further configured to: selectively activate the heating element providing for a frost-free operation of the freezer compartment.
However, Choi teaches the controller is further configured to: selectively activate the heating element (defrosting heater 120 of Choi) providing for a frost-free operation of the freezer compartment (freezer compartment 44, Avhale) (“the controller 130 may control each component of the defrosting apparatus 100, which include the defrost heater 120, for a defrosting operation of removing the frost on the evaporator.” See Par. [0052] line 2-5 of Choi).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Avhale/Hamel by applying the teaching of Choi in to Avhale/Hamel i.e. activating the heating element providing for a frost-free operation of the freezer compartment, in order to defrost freezing 
Regarding claim 15, Avhale as modified, teaches substantially all features of the refrigeration appliance of claim 13, as set forth above, further comprising:
at least one multi- directional valve (28) configured to selectively deliver the flow of a thermal exchange media to each of the first evaporator (Abstract of Avhale, multi-directional outlet valve selectively delivers the thermal exchange media to the freezer evaporator, and also to secondary evaporators). It is inherent that the purpose of using a “valve” is to control flow of liquid in a given direction and the valve can be controlled to be turned “on” or “off” as needed. Therefore, this multidirectional valve can also be used to deliver a thermal exchange media as presented in the abstract of Avhale or suppress the flow of the media.
Regarding claim 16, Avhale teaches refrigeration appliance (abstract, a refrigerating appliance), the method comprising:
 controlling a first cooling routine for a first compartment via a flow of a thermal exchange media to a first evaporator (56) (Paragraph [0021], line 1-5, the multi-directional outlet valve 28 is typically operated by a processor 80 so that the charged media 22 is delivered to the appropriate evaporator of the plurality of evaporators for performing a particular cooling mode of the appliance 10);
receiving an indication of a temperature setting comprising a setpoint (Par. [0024] line 5-12, The processor 80 compares the actual temperature 124 within the compartment that is measured by the temperature sensor 122 against the desired
temperature 120 set by the user); 

Avhale as modified, does not teach 
a convertible compartment.
a controller controls a heating routine in response to the setpoint being greater than the temperature of the first compartment
the heating routine comprises: activating a heating element and a fan in the first compartment over a first interval; deactivating the heating element and the fan over a second interval over alternating time periods in response to the temperature of the first compartment being greater than or equal to a target temperature
returning to the cooling routine
However, Hamel teaches 
a convertible compartment (a convertible/multifunctional compartment with a heater disposed therein. See col 2, line 6-9 of Hamel.)
Choi teaches:
a controller controls a heating routine in response to the setpoint being greater than the temperature of the first compartment (“a controller controlling the heater (120) until a temperature in the vicinity of the evaporator arrives at a predetermined temperature”, see on paragraph [0025] line 6-8 of Choi)
the heating routine comprises: activating a heating element and a fan in the 
regarding to returning to the cooling routine (“When the defrosting operation ends, the evaporator may again perform a heat exchange depending on a cooling cycle.” See paragraph [0121] line 3-6 of Choi)
Based on Hamel’s teachings, it would have been obvious for an ordinary skilled person in the art to introduce teachings of Hamel i.e. convertible compartment with a heater, in place of pantry compartment Avhale in order to make the compartment adjustable between temperature modes as taught by Hamel, see abstract of Hamel.
Based on Choi’s teachings, it would have been obvious for an ordinary skilled person in the art before the effective filling date of the claimed invention to provide a controller and defrost heater and to have the controller configured to control the heating routine as taught by Choi, in the invention of Avhale, as modified, in order to control the heating routine to heat up the convertible compartment by a heater until the temperature of the compartment reaches up to the predetermined(target temperature) and return 
Regarding claim 17, Avhale as modified, teaches substantially all features of the method of controlling a refrigeration appliance of claim 16, as set forth above, but does not disclose the target temperature is greater than the set point. 
However, Choi teaches the target temperature is greater than the set point (Par. [0126-0129], When the temperature in the vicinity of the evaporator rises by the operation of the defrosting heater to arrive at a predetermined temperature of 0°C at which the phase change of the frost formed on the evaporator (730), the control signal is set to a low state to stop the operation of the defrosting heater. When the predetermined waiting time in which the defrosting heater is maintained in the idle state elapses, the heater may be maintained in the high state until the temperature in the vicinity of the evaporator arrives at a predetermined temperature(10°C) at which the defrosting is completed). It is asserted that the set point temperature is equivalent to the predetermined temperature of 0°C at which the phase change of frost formed and target temperature is equivalent to the second predetermined temperature at which defrost completed, 10°C.It would have been obvious for an ordinary skilled person in the art that the target temperature 10°C is greater than the set point temperature, 0°C as taught by Choi on paragraph [0126-0129].
Regarding claim 18, Avhale as modified, teaches substantially all features of the method of controlling a refrigeration appliance of claim 16, as set forth above, but does not disclose the first-time of the first interval is shorter than the second time of the second interval.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce teachings of Choi i.e. first interval is shorter than the second interval, in to Avhale as modified, in order to improve energy efficiency at the time of the defrosting operation and food storing performance of the refrigerator as taught by Choi on paragraph [0150].  
Regarding claim 20, A refrigerating appliance (Abstract line 1, A refrigerating appliance) comprising; a plurality of storage compartments(figure 8) comprising: a first evaporator (56), and a first fan (130) disposed therein; and a freezer compartment (44); the freezer compartment (44) comprising a second evaporator (freezer evaporator 24), and a second fan (fan 130) disposed therein; the controller selectively controls a flow of a thermal exchange media to the first evaporator and the second evaporator to process the cooling routines(par[0021]line 1-5, the multi-directional outlet valve 28 is typically operated by a processor so that the charged media is delivered to the appropriate evaporator of the plurality of evaporators for performing a particular cooling mode of the appliance).
Avhale teaches the invention as described above but fails to teach a convertible compartment comprising a first heating element, a freezer compartment adjacent to the convertible compartment, the freezer compartment comprising a second heating 
However, Hamel discloses:
a convertible compartment (Abstract and Title, a multi-functional compartment/convertible food storage compartment) comprising a first heating element (Col 2, line 8-9, a heater disposed in the convertible/multifunctional compartment), a freezer compartment adjacent to the convertible compartment (figure 1 showing a refrigerator having a multifunctional compartment located between a top fresh food compartment and a bottom freezer compartment); at least one temperature sensor disposed in the convertible compartment and configured to identify a temperature signal (col 2 14-16, a temperature sensor disposed in the multifunctional compartment for generating a temperature signal representing the temperature within the multifunctional compartment); controller receive an indication of a temperature setting comprising a setpoint of the convertible compartment (figure6, shows a controller configured to receive temperature set points or modes for convertible/ multifunctional compartment through an input device 625 set by a user); identify a temperature of the convertible 
And, Choi discloses: a freezer compartment comprising a second heating element (defrosting heater 120), control a heating routine in response to the setpoint being greater than the temperature of a compartment(par[0025] line 6-8, controller controlling the defrosting heater until a temperature in the vicinity of the evaporator arrives at a predetermined temperature); controller is configured to activate the first interval and the second interval over alternating time periods until the temperature of the compartment is greater than or equal to a target temperature associated with the setpoint( claim 4, the controller  is arranged to control the defrosting heater (120) to have at least one heating period in which the defrosting
heater (120) is operated for a predetermined heating time and at least one idle period in which the defrosting heater (120) is stopped for a predetermined idle time until the defrosting is completed); returning to the cooling routine (par. [0121] line 3-6, When the defrosting operation ends, the evaporator may again perform a heat exchange depending on a cooling cycle).
Therefore:
Base on Hamel’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avhale by applying the teachings of Hamel to Avhale i.e. convertible compartment comprising a heating element, and at least one temperature sensor and a controller; the compartment  being adjacent to a freezing compartment and its controller configured to receive an indication of a temperature settings comprising a setpoint of the convertible compartment in to a refrigerating appliance that  multifunctional compartment with a heater disposed therein and  capable of identifying the temperature of the convertible compartment in regard to set points that are inputted by a user as taught by Hamel.( See Col 3, line 24-29 of Hamel)
Based on Choi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Avhale, as modified, by applying the teachings of Choi in to Avhale, as modified, i.e. a freezer compartment comprising a second heating element and controller configured to control a heating routine by activating activate the first interval and the second interval over alternating time periods until the temperature of the compartment is greater than or equal to a target temperature associated with the setpoint, such as in to the refrigeration appliance of Avhale, as modified, in order to create a convertible compartment with a heater that is operated intermittently and defrost the freezing compartment when needed as taught by Choi on paragraph [0041] and capable of adjusting between temperature modes selected from the group consisting of a fresh food temperature mode as taught by Hamel (see abstract of Hamel).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Avhale, Amit A. (US-20180347885) in view of Hamel, Timothy Allen (US 8074469) and Choi Han-Sol (EP-3018436) as applied to claim 1-18 above, and further in view of Foster Lawrence H. (US-3135316-A, hereinafter, Foster).
Regarding claim 19, Avhale as modified, teaches substantially all features of the method of controlling a refrigeration appliance of claim 16, as set forth above, but does not teach contemporaneous to the heating routine of the first compartment, 
However, Foster teaches on Col 6, line 44-48,” the heat exchange unit for the compartment 11 and unit for the compartment 12 may operate simultaneously to produce heating, cooling or freezing operations in both compartments, or a heating, cooling or freezing operation in any of the different compartments.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce teachings of Foster i.e. simultaneously operating heating and cooling routine in different compartments, in to Avhale as modified, in order to be able to control both heating and cooling routine of different compartments at the same time for better efficiency of the refrigerator as taught by Foster on Col 6, line 44-48. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brent A. Junge (US 7051539) teaches an upper compartment that can be a convertible compartment selectively operable by the user as an above freezing refrigerator compartment or as a below freezing freezer compartment.
James R. Holland (US 2010/0199709) teaches a cabinet with a single heat exchanger for cooling two compartments and a heater for each of the two compartments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 4116                                                                                                                                                                                                        
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763